         Case 3:16-cv-00076-KGB Document 65 Filed 05/31/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LAKHRAJ MANOHAR                                                                     PLAINTIFF

v.                               Case No. 3:16-cv-00076-KGB

BAXTER, et al.                                                                  DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Lakhraj Manohar’s complaint is dismissed without prejudice. The relief sought is denied.

       So adjudged this 31st day of May, 2020.


                                                         ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
